t c memo united_states tax_court g b data systems inc petitioner v commissioner of internal revenue respondent docket no filed date william eb frantz and john eb james for petitioner nancy c mccurley for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined for the year ended date a deficiency in petitioner’s federal_income_tax tax in the amount of dollar_figure and an addition_to_tax under sec_6651 and an accuracy-related_penalty under section ‘a11 section references are to the internal_revenue_code in continued - a in the amounts of dollar_figure and dollar_figure respectively the issues remaining for decision are is petitioner entitled to deduct for the year at issue a claimed royalty expense in the amount of dollar_figure we hold that it is not is petitioner liable for the year at issue for the accuracy-related_penalty under sec_6662 we hold that it is findings_of_fact some of the facts have been stipulated and are so found petitioner had its principal_place_of_business in marina del rey california at the time the petition was filed petitioner which was incorporated on date used the accrual_method of accounting for its taxable_year ended date the year at issue a glenn braswell mr braswell owned all of the stock of petitioner he also owned all of the stock of certain other corporations we shall refer to some or continued effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated or needed for clarity our findings_of_fact and opinion pertain to date the date of the trial in this case and not to petitioner’s taxable_year ended date the year at issue in this regard the record is poorly developed as to relevant facts pertaining to the year at issue ‘mr braswell’s spouse owned one share of stock in one of continued all of the corporations in which mr braswell owned stock as braswell companies since at least to the date of the trial in this case most of the braswell companies were engaged in what they referred and we shall refer to as specialized direct marketing activities we shall refer to the braswell companies that were engaged in such specialized direct marketing activities as the braswell sales corporations those activi- ties which were intended to sell nutritional supplements to individuals living in the united_states consisted of mailing directly to those individuals advertisements that described and offered those supplements for sale advertising material that advertising material included letters brochures and so-called 1l6-page mailers since at least to the date of the trial in this case certain of the braswell sales corporations devoted their specialized direct marketing activities to what they referred to as the front-end business e to prospective customers and certain of those corporations devoted their specialized direct marketing activities to what they referred to continued those other corporations as for the remaining braswell companies one of them pub- lished a magazine another owned certain assets not disclosed by the record that were utilized by one or more braswell companies another marketed products directly to medical professionals throughout the world and another sold certain books written by professionals through direct response advertising such as newspa-- pers and magazines q4e- as the back-end business ie to existing customers since around until a date not established by the record in this case vita industries inc vita which was incorpo- rated in date was one of the braswell sales corporations and also provided to the other braswell sales corporations certain unspecified management services and other services not established by the record herein ’ beginning in vita entered a winding-down stage during which its activities were limited primarily to collecting its receivables and paying its liabilities and expenses in date vita entered into an agreement with cam-- paign media corporation cmc which was wholly owned by chase revel mr revel at the time that agreement was executed we shall refer to that agreement as the vita-cmc agreement the vita-cmc agreement which was in force until sometime in was to be binding on and inure to the benefit of the legal representatives successors and assigns of cmc and vita pursuant to that agreement cmc agreed to create advertising material to promote vita’s products and any other products that vita designated in return vita agreed to pay cmc royalties of of the gross_sales less refunds credit card chargebacks and sales_taxes generated by any advertising material created by it is not clear from the record whether vita provided such services to other braswell companies cmc vita further agreed to pay said royalties to cmc within working days after the end of the first week said advertising mate- rials generate sales and continue to pay said royalties on a weekly basis thereafter in order vita--cmc to determine the amount of royalties payable under the agreement that agreement required vita to provide a list of the sales sources and gross_sales for each source along with each royalty payment said sales sources shall be defined as key codes for direct mail and space advertisements and tele- phone number assignments gross_sales upon which royalties were payable under the vita-cmc agreement were determined by using the data processing system employed by the braswell sales corporations in order to track gross_sales by means of product codes as well as media codes that appeared products mr executed involved on the advertising material that cmc created for vita’s and other products designated by vita revel concluded shortly after the vita-cmc agreement was that mr braswell was not the type of individual who himself in the bookkeeping and accounting operations of the braswell companies consequently whenever mr revel had any questions under the vita-cmc agreement about the royalty payments made to cmc thereunder he addressed those questions to the employees working in the bookkeeping sales and or accounting departments of those braswell companies who compiled the figures needed to determine the royalties due cmc under the vita-cmc agreement -- - throughout the period during which the vita-cmc agreement was in force mr revel dealt with mr braswell and it did not matter to mr revel from which of the braswell companies cmc received checks for the royalties due cmc under that agreement on various dates not established by the record herein throughout the period during which the vita-cmc agreement was in force cmc received checks from different braswell companies including vita and petitioner in amounts not established by that record for royalties due to cmc under that agreement as described below the checks that cmc received from petitioner during that period were issued by petitioner as the disbursing agent for the braswell sales corporations whose products were promoted by advertising material that cmc created pursuant to the vita-cmc agreement since a date not established by the record in this case until the date of the trial herein the braswell sales corpora- tions used petitioner as a service provider as such peti- tioner provided to those corporations personnel payroll and certain other services the nature of which is not established by the record in this case during that same period the braswell sales corporations utilized a centralized cash control system ‘tt is not clear from the record whether other braswell companies used petitioner as a service provider - under which petitioner served as the disbursing agent for them ’ as such petitioner maintained approximately five or six bank accounts on behalf of those corporations including an investment account a payroll account and other disbursement accounts the braswell sales corporations for which petitioner served as the disbursing agent deposited certain funds into the payroll and other disbursement bank accounts that petitioner maintained on their behalf thereafter petitioner disbursed those funds on behalf of those corporations in order to make payments inter alia for the respective payroll and other liabilities and debts that those corporations incurred petitioner’s disbursements of funds on behalf of those corporations included disbursements of funds that were payable to cmc under the vita-cmc agreement in return for the services that it provided to the braswell sales corporations over a period of time not established by the record herein petitioner received an administrative fee from those corporations that administrative fee which was the source of most of petitioner’s income during that period was calculated on the basis of a formula which although not specifi- cally described in the record in this case took into account the services that petitioner provided to each of the braswell sales corporations and the volume of business that each of those ‘it is not clear from the record whether other braswell companies used petitioner as a disbursing agent corporations generated since around to the time of the trial in this case robert miller mr miller a certified_public_accountant prepared the tax returns of and provided certain consulting and accounting services to one or more of the braswell companies around august or date christine wu ms wu who served as petitioner’s controller approximately from until sent mr miller financial statements for petitioner’s fiscal_year ended date in order to enable mr miller to prepare petitioner’s form_1120 u s_corporation income_tax return for its taxable_year ended on the same date form_1120 thereafter during date approximately eight months after the close of petitioner’s fiscal and taxable years ended date ms wu sent mr miller a document entitled g b data systems controlled_group product usage purported product usage document ms wu sent that document to mr miller in order to have him prepare and book on petitioner’s behalf certain accounting entries and reflect such accounting entries in the form_1120 that he was preparing for petitioner based upon the purported product usage document that mr miller received from ms wu mr miller prepared adjusting journal entries in date that debited royalty expense and credited royalties payable in the amount of dollar_figure the --- - amount of those entries was the same as the amount shown on the purported product usage document as the last entry under the column headed net total in bottles we shall refer to the adjusting journal entries prepared by mr miller on the basis of the purported product usage document as the royalty adjusting journal entries after having prepared the royalty adjusting journal entries mr miller completed preparation of petitioner’s form_1120 for its taxable_year ended date based on those entries and petitioner’s financial statements for the fiscal_year ended on the same date thereafter but prior to booking the royalty adjusting journal entries in petitioner’s books and prior to filing petitioner’s return for the year at issue mr miller confirmed with mr braswell the correctness of booking those entries when mr miller booked the royalty adjusting journal entries in petitioner’s books he included an explanation in those entries that he was making them per agb ie per a glenn braswell petitioner claimed inter alia a royalty expense deduction in the amount of dollar_figure in the form_1120 that it filed for the year at issue in the notice_of_deficiency notice issued to petitioner for the year at issue respondent determined that petitioner erroneously deducted dollar_figure as a royalty expense and in- creased petitioner’s income for that year by that amount - lo - respondent also determined that petitioner was liable for that taxable_year for the accuracy-related_penalty under sec_6662 a opinion petitioner bears the burden of proving that the determina-- tions in the notice are erroneous see rule a 290_us_111 claimed royalty expense deduction petitioner contends that it is entitled under sec_162 a to deduct for the year at issue the royalty expense claimed in the form_1120 that it filed for that year respondent counters that petitioner has failed to establish that it satisfies the requirements of sec_162 respondent also contends that petitioner has failed to prove that it satisfies the all_events_test with respect to the claimed royalty expense see sec_46ol1 a and h on the record before us we agree with respon- dent sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses that such taxpayer paid_or_incurred during the taxable_year in carrying on such taxpayer’s trade or busi- ness deductions are strictly a matter of legislative grace and a taxpayer must meet the specific statutory requirements for any deduction claimed see 503_us_79 the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 in support of its position that it is entitled to deduct for the year at issue the claimed royalty expense petitioner con- tends inter alia that it provided sales and marketing assis-- tance to the braswell sales corporations that vita assigned its rights and obligations under the vita-cmc agreement to peti- tioner and that petitioner was obligated to pay a 5-percent royalty to cmc under that agreement on the record before us we find that petitioner has failed to establish those and other factual contentions as facts on the record before us we find that petitioner has failed to establish that it incurred the claimed royalty expense during the year at issue or during any other year we further find that assuming arguendo that petitioner had shown that it in- curred that expense during the year at issue petitioner has failed to establish that such expense is an ordinary_and_necessary_expense that it incurred during that year in carrying on its trade_or_business see sec_162 and that the all ‘assuming arguendo that petitioner had established those factual contentions as facts we find on the record before us that it has not shown that those factual contentions pertain to the year at issue see supra note events test is met with respect to that expense see sec_461 a and h based on our examination of the entire record in this case we find that petitioner has failed to show that it is entitled to deduct for the year at issue the claimed royalty expense we note that petitioner attempted to introduce the pur- ported product usage document into evidence in order to prove the truth of the matters asserted therein the court sustained respondent’s hearsay objection to the admission of that document into evidence however the court did admit the purported product usage document into evidence solely for the limited purposes of showing that mr miller relied on that document in order to prepare both the royalty adjusting journal entries and petitioner’s tax_return for the year at issue we also note that petitioner claims that the purported product usage document reflects the royalties payable to cmc based on the number of bottles of product sold and the average price per bottle attributable to cmc’s direct-mail pieces on the instant record we reject petitioner’s claim in addition we have serious reservations about the reliability of the pur- ported product usage document we note first that ms wu gave that document to mr miller in date approximately eight months after the close of petitioner’s taxable_year ended date although the purported product usage document purports to cover that year the document shows only an estimate for the first six months of that year furthermore the purported product usage document is a purported summary of underlying records relating to the royalty expense payable to cmc under the vita-cmc agreement however the record in the instant case is devoid of any evidence such as corporate records of the braswell sales corporations showing gross_sales on which the royalty payable to cmc under the vita-cmc agreement was calculated canceled checks general ledgers accrual workpapers invoices expense or payable journals etc which establishes that the purported product usage document is accurate nor does the record contain any evidence establishing that petitioner was liable for the year at issue or any other year for the royal- ties due cmc under the vita-cmc agreement we have considered and find to be without merit and or irrelevant all of the arguments and contentions of petitioner continued accordingly we sustain respondent’s determination disallowing the royalty expense deduction that petitioner claimed in its tax_return for that year accuracy-related_penalty under sec_6662 a respondent determined that petitioner is liable for the year at issue for the accuracy-related_penalty under sec_6662 petitioner contends that respondent’s determination is wrong because there is no underpayment_of_tax there is no evidence that it was negligent or disregarded rules or regula- tions and there is substantial_authority for the deduction of the royalty expense although it is not altogether clear petitioner also seems to contend that it is not liable for the accuracy-related_penalty because it relied on its accountant mr miller in deducting the claimed royalty expense in the form_1120 that it filed for the year at issue continued that are not discussed herein including the following alterna- tive argument of petitioner even assuming arguendo that the royalty expense was an expense of the other related entities ie the braswell sales corporations the assumption by peti- tioner of the marketing functions including the engage- ment of cmc’s services and ultimate liability for those services substantiates a deductible business_expense to petitioner under the principles articulated in 22_tc_430 we find dinardo and the other cases on which petitioner relies to support its alternative argument to be distinguishable from the instant case and petitioner’s reliance on those cases to be misplaced sec_6662 imposes an accuracy-related_penalty equal to percent of the tax resulting from a substantial_understatement_of_income_tax an understatement is substantial in the case of a corporation if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown in the tax_return for that year or dollar_figure see sec_6662 da a and b an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in such return see sec_6662 a the amount of the understatement is reduced to the extent that it is attributable to inter alia an item for which there is or was substantial_authority see sec_6662 b in order to satisfy the substantial_authority standard of sec_6662 d b petitioner must show that the weight of author- ities supporting its position is substantial in relation to those supporting a contrary position see 91_tc_686 affd 893_f2d_656 4th cir sec_1_6662-4 d income_tax regs the substantial_authority standard is not so stringent that a taxpayer’s treatment must be one that is ultimately upheld in litigation or that has a greater than 50-percent likelihood of being sustained in litigation see sec_1_6662-4 income_tax regs a taxpayer may have substantial_authority for a position even where it is supported only by a well-reasoned construction of the pertinent statutory -- - provision as applied to the relevant facts see sec_1 d income_tax regs there may be substantial_authority for more than one position with respect to the same item see sec_1_6662-4 income_tax regs the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith see sec c the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant see sec_1_6664-4 b income_tax regs in the case of claimed reliance on the accountant who prepared the taxpayer’s tax_return the taxpayer must establish that correct information was provided to the accountant and that the item incorrectly claimed or reported in the return was the result of the accountant’s error see 70_tc_158 on the instant record we reject petitioner’s contention that respondent’s determination under sec_6662 is wrong because there is no underpayment_of_tax we have held on that record that petitioner is not entitled to deduct for the year at issue the claimed royalty expense consequently petitioner has -- - not shown that there is no underpayment_of_tax for that year on the record before us we also reject petitioner’s conten- tion that respondent’s determination under sec_6662 is wrong because there is no evidence that it was negligent or disregarded rules or regulations we note first that respondent determined that petitioner is liable under sec_6662 a because of sec_6662 ie because of a substantial_understatement_of_income_tax respondent did not determine that petitioner is liable under sec_6662 because of negligence or disregard of rules or regulations under sec_6662 b in any event on the record in this case we find that petitioner has failed to show that it was not negligent and did not disre- gard rules or regulations in claiming the royalty expense deduc-- tion in its form_1120 for the year at issue we further find on the record before us that petitioner has failed to establish that it acted with reasonable_cause and in good_faith in claiming the royalty expense deduction in this connection to the extent that petitioner is claiming that it acted with reasonable_cause and in good_faith in claiming the royalty expense deduction in its tax_return for the year at issue because it relied on mr miller who prepared that return we reject any such contention petitioner has not established on the instant record that it provided correct information to mr miller with respect to that claimed deduction the record shows that during approximately eight months after the close of petitioner’s fiscal and taxable years ended date ms wu petitioner’s controller sent mr miller the purported product usage document ’ she provided that document to mr miller in order to have him prepare and book on petitioner’s behalf certain accounting entries and reflect such accounting entries in the form_1120 that he was preparing on petitioner’s behalf for the year at issue based on the purported product usage document mr miller prepared adjusting journal entries in date that debited royalty expense and credited royal- ties payable in the amount of dollar_figure the amount of those entries was the same as the amount shown on the purported product usage document as the last entry under the column headed net total in bottles after having prepared the royalty adjusting journal entries mr miller completed preparation of petitioner’s form_1120 for the year at issue based upon those entries and petitioner’s financial statements for the fiscal_year ended date thereafter but prior to booking the royalty adjusting journal entries in petitioner’s books and prior to filing petitioner’s return for the year at issue mr miller confirmed with mr braswell the correctness of booking those ‘see supra note -- - entries ’ on the record before us we find that petitioner has failed to establish that it provided correct information to mr miller when ms wu gave him the purported product usage document see ma-tran corp v commissioner t c pincite on the instant record we also reject petitioner’s conten- tion that respondent’s determination under sec_6662 is wrong because there is substantial_authority for the deduction of the royalty expense on that record we find that all of the authorities on which petitioner relies to support its position regarding the claimed royalty expense deduction are distinguish- able from the instant case consequently petitioner’s reliance on those authorities is misplaced mr miller testified and we found as a fact that he confirmed with mr braswell the correctness of booking the royalty adjusting journal entries on the record before us we find that mr miller’s confirming with mr braswell the correct-- ness of booking those entries is not equivalent to mr miller’s undertaking due diligence with respect to those entries such that mr miller assured himself of the correctness of those entries we note in this connection that mr revel testified and we found as facts the following shortly after the vita-cmc agreement was executed mr revel concluded that mr braswell was not the type of individual who involved himself in the bookkeeping and accounting operations of the braswell companies consequently whenever mr revel had any questions under the vita-cmc agreement about the royalty payments made to cmc thereunder he addressed those questions to the employees working in the bookkeeping sales and or accounting departments of those braswell companies who compiled the figures needed to determine the royalties due cmc under that agreement on the record before us we find that petitioner has not shown that mr braswell whom petitioner did not call as a witness at trial was in a position to confirm the correctness of booking the royalty adjusting journal entries other than by expressing his personal opinion to mr miller that those entries were correct based on our examination of the entire record before us we find that petitioner has failed to establish error in respon- dent’s determination that it is liable for the year at issue for the accuracy-related_penalty under sec_6662 conse- guently we sustain that determination to reflect the foregoing and the concession of respondent decision will be entered under rule
